DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (U.S. Pub. 2008/0158300) in view of Zwiers et al (U.S. Pub. 2014/0374375) and Takanaka (U.S. Pat. 5,764,264)
	Regarding claim 1, an ink jet printer (Figure 1; Paragraph 0046); a print assembly (1; Abstract; Paragraph 0046) comprising a dispenser with an ejection 
	Zwiers discloses a gas cushion substrate support (Paragraph 0569)
	Takanaka discloses a plurality of sensor, including an acoustic sensor, to detect a distance to a substrate (Column 11, Lines 7-13).  It would be obvious to a person of ordinary skill in the art to incorporate the acoustic sensor to be disposed in a surface of the gas cushion substrate support as disclosed by Takanaka into the device of Nakagawa and Zwiers
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of an acoustic sensor and a gas cushion substrate support as disclosed by Takanaka and Zwiers into the device of Nakagawa, for the purpose of reducing the risk of damage to the substrate and determining the position of the substrate
	Regarding claims 3, 11, wherein the proximity sensor (16) is disposed in a recess formed in the surface of the substrate support (15) (the proximity sensor is located inside a recess of element 15; Figure 2)
Zwiers discloses a gas cushion substrate support (Paragraph 0569)
Takanaka discloses a plurality of sensor, including an acoustic sensor, to detect a distance to a substrate (Column 11, Lines 7-13).  It would be obvious to a person of ordinary skill in the art to incorporate the acoustic sensor to be 
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of an acoustic sensor and a gas cushion substrate support as disclosed by Takanaka and Zwiers into the device of Nakagawa, for the purpose of reducing the risk of damage to the substrate and determining the position of the substrate
	Regarding claim 4, a cover (20) disposed between the proximity sensor and the ejection surface (Figures 1-2; Paragraph 0050)
	Regarding claim 5, wherein the cover (20) is disposed in the recess (the proximity sensor is located inside a recess of element 15; Figure 2)
	Regarding claim 6, wherein each proximity sensor has a sensor height, and each proximity sensor is disposed in a recess (the proximity sensor is located inside a recess of element 15; Figure 2) formed in the surface of the substrate support and having a recess depth greater than the sensor height 
Takanaka discloses a plurality of sensor, including an acoustic sensor, to detect a distance to a substrate (Column 11, Lines 7-13).  It would be obvious to a person of ordinary skill in the art to incorporate the acoustic sensor to be disposed in a surface of the gas cushion substrate support as disclosed by Takanaka into the device of Nakagawa and Zwiers
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of an acoustic sensor and a 
	Regarding claim 13, Nakagawa discloses wherein proximity sensor is disposed along a line at an edge of the dispenser (left optical sensor 31 is disposed along a line at a left edge of the ink jet head 21; Figure 3A) (Paragraphs 0052-0053)
Zwiers discloses a gas cushion substrate support (Paragraph 0569)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of a gas cushion substrate support as disclosed by Zwiers into the device of Nakagawa, for the purpose of reducing the risk of damage to the substrate
	Regarding claim 14, Nakagawa discloses wherein a first proximity sensor is disposed along a second line at a first edge of the dispenser and a second proximity  sensor is disposed along a second line at a second edge of the dispenser opposite from the first edge (left optical sensor 31 is disposed along a line at a left edge of the ink jet head 21, and right optical sensor 31 is disposed along a line at a right edge of ink jet head 21) (Figure 3a; Paragraphs 0052-0053)
Zwiers discloses a gas cushion substrate support (Paragraph 0569)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of a gas cushion substrate 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (U.S. Pub. 2008/0158300) as modified by Zwiers et al (U.S. Pub. 2014/0374375) and further in view of Ohka (JP 2010-087142) [Translation provided by Applicant]
Regarding claim 7, Ohka discloses wherein the gas cushion substrate support (29) comprises a plurality of gas flow openings formed in the surface of the gas cushion substrate support (Figures 2-3; Paragraph 0036)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ohka into the device of Nakagawa as modified by Zwiers, for the purpose of distributing the gas when ejected so the gas can cause even floatation over a large area

Allowable Subject Matter
Claims 8-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reason for the allowance of claims 20-23 is the inclusion of the method step of detecting a first distance of a first zone of the work piece from the surface of the gas cushion support; detecting a second distance of a second zone of the work piece from the surface of the gas cushion support; determining a first difference between the first distance and a target distance; determining a second difference between the second distance and the target distance; performing a first comparison of the first difference to a tolerance; performing a second comparison of the second difference to the tolerance; adjusting the first distance based on the first comparison; and adjusting the second distance based on the second comparison.  It is this step found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 19, 2021